SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

282
CA 13-01682
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF PHILIP J. ROCHE, PUBLIC
DEFENDER, COUNTY OF STEUBEN,
PETITIONER-APPELLANT,

                      V                                           ORDER

BROOKS T. BAKER, DISTRICT ATTORNEY, COUNTY
OF STEUBEN, RESPONDENT-RESPONDENT.


ALAN P. REED, COUNTY ATTORNEY, BATH, FOR PETITIONER-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH, RESPONDENT-RESPONDENT PRO
SE.


     Appeal from an order of the Steuben County Court (Peter C.
Bradstreet, J.), entered January 10, 2013. The order denied the
application of petitioner to quash a subpoena duces tecum.

     Now, upon reading and filing the stipulation of discontinuance
signed by petitioner-appellant on December 19, 2013, by respondent-
respondent on December 18, 2013 and by the attorney for petitioner-
appellant on December 17, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 21, 2014                      Frances E. Cafarell
                                                Clerk of the Court